PER CURIAM.
Jireh Randall Kleppinger challenges his judgment and sentences for attempted second-degree murder, escape, kidnapping, and depriving an officer of means of communication or protection. We affirm the judgment and sentences1 but remand for correction of two scrivener’s errors. The judgment incorrectly denotes November 17, 1997, as the date of the judgment rather than November 19, 1997. The judgment also lists attempted second-degree murder as a first-degree felony rather than as a second-degree felony. The State acknowledges these errors, and the trial court shall correct them on remand.
Affirmed in part, and reversed in part with directions.
PARKER, A.C.J., and WHATLEY, J„ and DANAHY, PAUL W., (Senior) Judge, Concur.

. We affirm Kleppinger’s attempted second-degree murder conviction based on Brown v. State, No. SC95844, -So.2d -, 2000 WL 1472598 (Fla. Oct.5, 2000).